DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 9/19/2022.   Applicant's remarks have been entered and considered. 
Claims 21, 25 and 35 are amended.  Claims 1-20 are cancelled.

Response to Arguments
The Applicant’s arguments, see Remarks, filed 9/19/2022, with respect to the objection to the drawings and the train recited in claim 24 have been fully considered and are persuasive.  This Objection to the Drawings has been withdrawn.  Also, the objection to claim 25 has been withdrawn in view of the amendment.
The Applicant's remaining arguments filed 9/19/2022 have been fully considered but they are not persuasive.
Regarding the objection to the drawings and claim 23, the Applicant argued that the feature of a bicycle with the coil assembly located entirely outside the geometric cylinder defined by the wheel is shown in FIG. 6 of the present application where stationary assembly 116 (including coil assembly) is outside the geometric cylinder defined by the wheel.
This argument is not persuasive because FIG. 6 is a schematic two-dimensional drawing of a bicycle which does not show a geometric cylinder defined by the wheel.
Regarding the rejection of the claims under 35 U.S.C. 102, first it is assumed that the remarks about claim 1 are intended to address the rejection of claim 21.  The Applicant argued that FIGS. 1 and 3A illustrate the stationary assembly being mounted to a part of the vehicle, such as mounting assembly 105, that is stationary relative to the rotation of the wheel. As shown in FIGS. 1 and 3A, the stationary assembly does not contact the wheel axis defined by the wheel, such that it similarly does not contact a wheel axle.  Vancea does not teach or suggest: "a stationary assembly coupled to a part of the vehicle that is stationary relative to rotation of the wheel such that it does not contact a wheel axle." Rather, the alleged stationary assembly of Vancea includes a carrier that contacts a wheel axle (e.g., extension 404A). Specifically, roller bearings are coupled between the carrier of the alleged stationary assembly and the extension to permit the extension to rotate.  The Applicant argued that therefore claims 1 [21] and 35 were patentably distinct from the cited art.
This argument is not persuasive because for each of Claims 21 and 35, the limitation "such that it does not contact a wheel axle" (in lines 14 and 13, respectively), and more particularly, the word “it”, could refer to the stationary assembly or the “part of the vehicle”.  Claims 21-35 are rejected based on interpreting the word “it” to refer to the “part of the vehicle”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the bicycle with the coil assembly being located entirely outside the geometric cylinder defined by the wheel recited in claim 23/21 must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,277,054. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of U.S. Patent No. 11277054 include all of the features recited in pending claims 21 and 35 as shown in the following table.

Claims of Instant Application
Claims of U.S. Patent No. 11,277,054
21. A vehicle comprising: 
a vehicle frame; 
a wheel assembly coupled to the vehicle frame and comprising a wheel that is rotatable about a wheel axis, the wheel defining a geometric cylinder, the wheel having two opposing outer surfaces defined by the geometric cylinder, the wheel configured to rotate about the wheel axis during operation of the vehicle, the wheel assembly further comprising supporting components fixed non-rotatably with respect to the vehicle frame during operation of the vehicle; 
a power generating unit comprising: 
a rotating assembly rotatable with the wheel about the wheel axis and comprising a magnet assembly that is directly attached to one of the two outer surfaces of the wheel, and includes at least one magnet attached to and touching the wheel without any intervening structure between the at least one magnet and the wheel; and 
a stationary assembly coupled to a part of the vehicle that is stationary relative to rotation of the wheel such that it does not contact a wheel axle, the stationary assembly comprising a coil assembly such that rotation of the wheel rotates the rotating assembly relative to the stationary assembly for generating electrical power, the coil assembly being located entirely outside the geometric cylinder defined by the wheel.
1. A vehicle comprising: 
a vehicle frame; 
a wheel assembly coupled to the vehicle frame and comprising a wheel that is rotatable about a wheel axis, the wheel defining a geometric cylinder, the wheel having two opposing outer surfaces defined by the geometric cylinder, the wheel configured to rotate about the wheel axis during operation of the vehicle, the wheel assembly further comprising supporting components fixed non-rotatably with respect to the vehicle frame during operation of the vehicle; 
a power generating unit comprising: 
a rotating assembly rotatable with the wheel about the wheel axis and comprising a magnet assembly that is directly attached to one of the two outer surfaces of the wheel, and includes at least one magnet attached to and touching the wheel without any intervening structure between the at least one magnet and the wheel; and 
a stationary assembly coupled to a part of the vehicle that is stationary relative to rotation of the wheel such that it does not contact a wheel axle, the stationary assembly comprising a coil assembly such that rotation of the wheel rotates the rotating assembly relative to the stationary assembly for generating electrical power, the coil assembly being located entirely outside the geometric cylinder defined by the wheel; 
an electric motor being configured to propel the vehicle with at least a portion of the generated electrical power; 
wherein the vehicle is at least one of a car, a truck, a sports utility vehicle, or a commercial tractor trailer truck.
35. A power generating unit for a vehicle, the vehicle comprising a vehicle frame and a wheel assembly coupled to the vehicle frame and comprising a wheel that is rotatable about a wheel axis, the wheel defining a geometric cylinder, the wheel having two opposing outer surfaces defined by the geometric cylinder, the wheel configured to rotate about the wheel axis during operation of the vehicle, the wheel assembly further comprising supporting components fixed non-rotatably with respect to the vehicle frame during operation of the vehicle, the power generating unit comprising: 
a rotating assembly rotatable with the wheel about the wheel axis and comprising a magnet assembly that is directly attached to one of the two outer surfaces of the wheel, and includes at least one magnet attached to and touching the wheel without any intervening structure between the at least one magnet and the wheel; and 
a stationary assembly coupled to a part of the vehicle that is stationary relative to rotation of the wheel such that it does not contact a wheel axle, the stationary assembly comprising a coil assembly such that rotation of the wheel rotates the rotating assembly relative to the stationary assembly for generating electrical power, the coil assembly being located entirely outside the geometric cylinder defined by the wheel.
11. A vehicle comprising: 
a vehicle frame; 
a wheel assembly coupled to the vehicle frame and comprising a wheel that is rotatable about a wheel axis, the wheel defining a geometric cylinder, the wheel having two opposing outer surfaces defined by the geometric cylinder, the wheel configured to rotate about the wheel axis during operation of the vehicle, the wheel assembly further comprising supporting components fixed non-rotatably with respect to the vehicle frame during operation of the vehicle; a power generating unit comprising: 
a rotating assembly rotatable with the wheel about the wheel axis and comprising a magnet assembly that is directly attached to one of the two outer surfaces of the wheel, and includes at least one magnet attached to and touching the wheel without any intervening structure between the at least one magnet and the wheel; and 
a stationary assembly coupled to a part of the vehicle that is stationary relative to rotation of the wheel such that it does not contact a wheel axle, the stationary assembly comprising a coil assembly such that rotation of the wheel rotates the rotating assembly relative to the stationary assembly for generating electrical power, the coil assembly being located entirely outside the geometric cylinder defined by the wheel; and wherein the vehicle is at least one of a car, a truck, a sports utility vehicle, or a commercial tractor trailer truck.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of Claims 21 and 35 recite the limitation "such that it does not contact a wheel axle" in lines 14 and 13, respectively.  There is insufficient antecedent basis for this limitation in the claim.  More particularly, the word “it” could refer to the stationary assembly or the “part of the vehicle”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 25, 26, 28, 29, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Vancea (US 7,466,049).
As to claim 21, Vancea shows (FIG. 11) A vehicle 406 comprising: 
a vehicle frame 452; 
a wheel assembly 402 coupled to the vehicle frame 452 and comprising a wheel 430 that is rotatable about a wheel axis (center of rotor 404), the wheel 430 defining a geometric cylinder, the wheel 430 having two opposing outer surfaces defined by the geometric cylinder, the wheel 430 configured to rotate about the wheel axis during operation of the vehicle 406, the wheel assembly 402 further comprising supporting components 405 fixed non-rotatably with respect to the vehicle frame 452 during operation of the vehicle 406; 
a power generating unit comprising:
 a rotating assembly rotatable with the wheel about the wheel axis and comprising a magnet assembly 460 that is directly attached to one of the two outer surfaces of the wheel 430, and includes at least one magnet 460 attached to and touching the wheel 430 without any intervening structure between the at least one magnet 460 and the wheel 430; and 
a stationary assembly 450 coupled to a part 456 of the vehicle 406 that is stationary relative to rotation of the wheel 430 such that it (part 456) does not contact a wheel axle 404,405, the stationary assembly 450 comprising a coil assembly 461 such that rotation of the wheel 430 rotates the rotating assembly relative to the stationary assembly 450 for generating electrical power, the coil assembly 461 being located entirely outside the geometric cylinder defined by the wheel 430 (col.16:40 to col.18:45).
As to claim 22/21, Vancea further shows wherein the vehicle 406 is at least one of a car (col.5:48-50), a truck, a sports utility vehicle, or a commercial tractor trailer truck.
As to claim 25/21, Vancea further shows an electric motor being configured to propel the vehicle 406 with at least a portion of the generated electrical power (col.1:52-67).
As to claim 26/25/21, Vancea further shows an electric energy storage unit, wherein the power generating unit is in electrical communication with the electric energy storage unit for providing electrical power to the electric energy storage unit (batteries col.7:10-23).
As to claim 28/21, Vancea further shows (FIG. 11) the coil assembly 461 comprises a single coil 461B.
As to claim 29/21, Vancea further shows (FIG. 11) the coil assembly 461 comprises a plurality of coils 461A,461B,461C and wherein the magnet assembly comprises a plurality of magnets 460D,460E,460F.
As to claim 34/21, Vancea further shows (FIG. 11) the vehicle 406 comprises an electric vehicle or a gas-electric hybrid vehicle (col.1:43-51).
As to claim 35, Vancea shows (FIG. 11) A power generating unit for a vehicle 406, the vehicle 406 comprising a vehicle frame 452 and a wheel assembly 402 coupled to the vehicle frame 452 and comprising a wheel 430 that is rotatable about a wheel axis (center of rotor 404), the wheel 430 defining a geometric cylinder, the wheel 430 having two opposing outer surfaces defined by the geometric cylinder, the wheel 430 configured to rotate about the wheel axis during operation of the vehicle 406, the wheel assembly 402 further comprising supporting components 405 fixed non-rotatably with respect to the vehicle frame 452 during operation of the vehicle 406, the power generating unit comprising:
 a rotating assembly rotatable with the wheel about the wheel axis and comprising a magnet assembly 460 that is directly attached to one of the two outer surfaces of the wheel 430, and includes at least one magnet 460 attached to and touching the wheel 430 without any intervening structure between the at least one magnet 460 and the wheel 430; and 
a stationary assembly 450 coupled to a part 456 of the vehicle 406 that is stationary relative to rotation of the wheel 430 such that it (part 456) does not contact a wheel axle 404,405, the stationary assembly 450 comprising a coil assembly 461 such that rotation of the wheel 430 rotates the rotating assembly relative to the stationary assembly 450 for generating electrical power, the coil assembly 461 being located entirely outside the geometric cylinder defined by the wheel 430 (col.16:40 to col.18:45).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 30-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vancea (US 7,466,049) in view of Batdorf (US 2009/0166106).
As to claim 27/25/21, Vancea was discussed above with respect to claim 25 except for a controller, wherein the controller is operable with the power generating unit to selectively operate the power generating unit to generate electrical power.
Batdorf shows (FIG. 4) for a controller 56, wherein the controller 56 is operable with the power generating unit 52 to selectively operate the power generating unit to generate electrical power (para[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Vancea to have a controller 56, wherein the controller 56 is operable with the power generating unit to selectively operate the power generating unit to generate electrical power as taught by Batdorf, for the advantageous benefit of improving fuel efficiency as taught by Batdorf (para[0030]).
As to claim 30/21, Vancea was discussed above with respect to claim 21 and Vancea further shows (FIG. 11) the wheel assembly 402 of the vehicle 406 is a first wheel assembly 402, wherein the power generating unit is a first power generating unit.
Vancea does not show:
a second wheel assembly coupled to the vehicle frame and comprising a second wheel defining a second wheel axis, the second wheel configured to rotate about the second wheel axis during operation of the vehicle, the second wheel assembly further comprising supporting components fixed about the second wheel axis during operation of the vehicle;
a second power generating unit; and
the second power generating unit comprising a second rotating assembly rotatable with the second wheel about the second wheel axis and comprising at least one of a second magnet assembly or a second coil assembly, and a second stationary assembly mounted to at least one of the supporting components of the second wheel assembly or the vehicle frame and comprising the other of the second magnet assembly or the second coil assembly.
As to the first two bullets, Batdorf shows (FIG. 3):
a second wheel assembly 134,135 coupled to the vehicle frame 112 and comprising a second wheel 134 defining a second wheel axis, the second wheel 134 configured to rotate about the second wheel axis during operation of the vehicle, the second wheel assembly 134,135 further comprising supporting components fixed about the second wheel axis during operation of the vehicle (it is implied that the wheels 134,135 rotate around a wheel axis and that supporting components such as bearings support rotation para[0022]); and
a second power generating unit (motor/generator para[0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Vancea to have :
a second wheel assembly 134,135 coupled to the vehicle frame 112 and comprising a second wheel 134 defining a second wheel axis, the second wheel 134 configured to rotate about the second wheel axis during operation of the vehicle, the second wheel assembly 134,135 further comprising supporting components fixed about the second wheel axis during operation of the vehicle; and
a second power generating unit
as taught by Batdorf, for the advantageous benefit of improving fuel efficiency as taught by Batdorf (para[0030]).
As to the third bullet, Vancea shows (FIG. 11) the power generating unit comprising a rotating assembly rotatable with the wheel 430 about the wheel axis and comprising at least one of a magnet assembly 460 or a coil assembly, and a stationary assembly mounted to at least one of the supporting components of the wheel assembly or the vehicle frame 452 and comprising the other of the magnet assembly or the coil assembly 461 (col.16:40 to col.18:45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Vancea in view of Batdorf to have the second power generating unit comprising a second rotating assembly rotatable with the second wheel 134 about the second wheel axis and comprising at least one of a second magnet assembly 460 or a second coil assembly, and a second stationary assembly mounted to at least one of the supporting components of the second wheel assembly 134 or the vehicle frame 452 and comprising the other of the second magnet assembly or the second coil assembly 461 as taught by Vancea, for the advantageous benefit of generating electrical power to be put to use for any selected purpose as taught by Vancea (col.7:15-23).
As to claim 31/30/21, Vancea in view of Batdorf was discussed above with respect to claim 30 except for the second rotating assembly comprises the second magnet assembly, and wherein the second stationary assembly comprises the second coil assembly.
 Vancea shows (FIG. 11) the rotating assembly comprises the magnet assembly 460, and wherein the stationary assembly comprises the coil assembly 461.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Vancea in view of Batdorf to have the second rotating assembly comprises the second magnet assembly 460, and wherein the second stationary assembly comprises the second coil assembly 461 as taught by Vancea, for the advantageous benefit of generating electrical power to be put to use for any selected purpose as taught by Vancea (col.7:15-23).
As to claim 32/30/21, Vancea in view of Batdorf was discussed above with respect to claim 30 except for the second coil assembly comprises a single coil.
Vancea shows (FIG. 11) the coil assembly 461 comprises a single coil 461A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Vancea in view of Batdorf to have the second coil assembly 461 comprises a single coil 461A as taught by Vancea, for the advantageous benefit of generating electrical power to be put to use for any selected purpose as taught by Vancea (col.7:15-23).
As to claim 33/30/21, Vancea in view of Batdorf was discussed above with respect to claim 30 except for the second magnet assembly comprises a single magnet.
Vancea shows (FIG. 11) the second magnet assembly 460 comprises a single magnet 460D.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Vancea in view of Batdorf to have the second magnet assembly 460 comprises a single magnet 460D as taught by Vancea, for the advantageous benefit of generating electrical power to be put to use for any selected purpose as taught by Vancea (col.7:15-23).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vancea (US 7,466,049) in view of Pedersen (EP2121421B1).
As to claim 23/21, Vancea was discussed above with respect to claim 1 except for the vehicle is a train bicycle.
Pedersen shows (FIG. 2) the vehicle is a bicycle (para[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Vancea to have the vehicle is a bicycle as taught by Pedersen, for the advantageous benefit of generating electrical current to power lights in a bicycle as taught by Pedersen (para[0002]:1-4).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Vancea (US 7,466,049) in view of Smith et al. (US 4,773,335, hereinafter Smith).
As to claim 24/21, Vancea was discussed above with respect to claim 1 except for the vehicle is a train.
Smith shows (FIG. 10-12) the vehicle is a train (col.8:3-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Vancea to have the vehicle is a train as taught by Vancea, for the advantageous benefit of generating electrical power to be put to use for any selected purpose as taught by Vancea (col.7:15-23) in a train as taught by Smith (col.8:3-15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832